Citation Nr: 1223026	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  99-01 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the right arm. 

2.  Entitlement to service connection for arthritis of the right wrist. 

3.  Entitlement to service connection for arthritis of the right ankle. 

4.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve from November 1978 to March 1979 on active duty for training, and had regular periods of uncharacterized Reserve duty from July 1979 to February 1993.  He had no extended active duty. 

The appeal comes before the Board of Veterans' Appeals (Board) from a September 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.  In June 2000 the Veteran testified before a Hearing Officer at the RO, and in April 2001 he testified at a Travel Board hearing before a Veterans Law Judge. 

The Board remanded the case in July 2001, September 2003, and March 2007, to further develop the claims.  In May 2009, the Board issued a decision denying the claims on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In August 2010, a Joint Motion for Remand requested that the Board's May 2009 decision be vacated and that all the appealed issues be remanded to the Board for action consistent with the Joint Motion.  In September 2010, the Court issued an Order directing compliance with the Joint Motion.  Subsequently, the Board remanded the claims for additional development in February 2011.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  




REMAND

In April 2001, the Veteran testified at a hearing before a Veterans Law Judge.  Subsequently, the Board remanded the Veteran's claims for further development in July 2001, September 2003, and March 2007.  Following a September 2010 Court decision that vacated a May 2009 Board decision denying the Veteran's claims on appeal, the Board remanded the claims for additional development in February 2011.

In June 2012, the Board notified the Veteran that the Judge before whom he had testified in April 2001 was no longer employed by the Board.  The Veteran was offered an additional opportunity to testify before the Board.  In a statement received later that month, the Veteran responded, and indicated he wanted to testify by video conference.  Thus, a remand is needed to schedule a Board hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

Schedule a hearing before a Veterans Law Judge via video conference at the Veteran's local RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).






